I come before the Assembly 
today in the name of my late wife, Shaheed Mohtarma 
Benazir Bhutto, as a victim of terrorism representing a 
nation that is a victim of terrorism. I am a husband who 
has seen the mother of his children give her life 
fighting the menaces of terrorism and fanaticism, 
which haunt the entire civilized world. In her place and 
in her honour, I come before the Assembly as the 
elected President of a democratic Pakistan who 
received a mandate from two thirds of our Parliament 
  
 
08-51851 16 
 
and assemblies. That extraordinary mandate of support 
was a vote of confidence in her, in her doctrine and in 
her message. The vote was an act of love and a demand 
for a democratic, moderate, modern, tolerant and 
economically just Pakistan — the essence of the Bhutto 
doctrine. 
 It has been 11 months since the first attack on my 
wife, on 18 October 2007, was followed by the 
adoption of a United Nations resolution calling for an 
inquiry into that crime against humanity. That United 
Nations resolution has so far been ineffective. After her 
assassination, on 27 December, the international 
community demanded an independent inquiry — a 
demand supported by resolutions adopted in Pakistan’s 
Parliament and four provincial legislatures. 
 Today, we still do not know what forces and 
institutions were involved — who plotted and planned 
and coordinated and trained and paid for the murder of 
my wife, my nation’s beloved leader. A United Nations 
investigation into the murder of the leader of the 
people of Pakistan would reassure them that the 
international community cares about them and that the 
United Nations Charter of justice is more than rhetoric. 
We owe it to her. We owe it to history. If a country’s 
President and his children cannot obtain justice through 
the United Nations, how will the poor and the 
dispossessed around the world find reassurance that the 
United Nations is capable of protecting the weak and 
the suffering? 
 In the name of humanity and in the name of 
justice, the Organization must move forward quickly 
with the investigation into the assassination of Shaheed 
Benazir Bhutto so that, once and for all, the people of 
Pakistan and the rest of the world will know whose 
bloody hands took away one of the greatest women in 
history.  
 My wife courageously returned to Pakistan last 
year, openly confronting the forces of terror. Three 
million people turned out to welcome Benazir and the 
return of democracy to Pakistan. She was a brave 
woman who understood the dynamics of our region and 
the world — who understood the interrelationship 
between politics and economics, between social 
injustice and political dictatorship. For years, she told 
world leaders that dictatorship fuels extremism and that 
poverty fuels fanaticism. She outlined the Bhutto 
doctrine of reconciliation, so brilliantly presented in 
her last book. The Bhutto doctrine sets out a dual 
mission of combating dictatorship and terrorism while 
promoting social and economic reform and justice for 
the people of Pakistan. Benazir Bhutto understood that 
democracy was not an end, but a beginning; that a 
starving child has no human rights; that a father who 
cannot support his family is someone ripe for 
extremism. 
  Mr. Win (Myanmar), Vice-President took the 
Chair. 
 
 The Bhutto doctrine of reconciliation is a road 
map not only to a new Pakistan, but to a new era of 
peace and cooperation between East and West and 
among people of all faiths. It is a road map that, if 
followed, will enable us to avoid the clash of 
civilizations and the clash of religions, which is the 
terrorists’ ultimate goal. 
 The Bhutto doctrine is the new century’s 
equivalent of the Marshall Plan, which saved Europe 
after the Second World War. While the Marshall Plan 
was based on the principle that an economically sound 
Europe could and would resist communism, the pillar 
of the Bhutto doctrine is that an economically viable 
Pakistan will be the centrepiece of the victory of 
pluralism over terrorism. The Bhutto doctrine will 
ultimately prove to be as critical to the victory of 
freedom in this century as the Marshall Plan was 
critical to the triumph of liberty in the last. Ours is the 
doctrine of reconciliation; theirs is the doctrine of 
death. 
 Her killers thought that her elimination would 
end her dream of a democratic Pakistan and that the 
Balkanization of our region would enable the forces of 
darkness to prevail. But our nation rallied in the 
aftermath of her brutal and tragic assassination. If 
Al-Qaida and the Taliban believed that, by silencing 
Shaheed Mohtarma Benazir Bhutto, they were 
silencing her message, they were very wrong. We have 
picked up the torch and will fight against terrorists who 
attack us and terrorists who use our territory to plan 
attacks against our neighbours or anywhere in the 
world. 
 Ours is a bloody fight, and neither the personal 
pain that my children and I feel nor the pain of a nation 
that has been robbed of its greatest asset, its greatest 
leader, can be fully expressed. But the terrorists’ lust 
for blood and hate has not been satisfied. Only last 
week, the forces of evil struck again in a bloody and 
cowardly attack against my people. A suicide truck 
 
 
17 08-51851 
 
bomb destroyed a great building in our capital, barely a 
stone’s throw away from my office and the House of 
Parliament. 
 Once again, Pakistan is the great victim in the 
war on terror. And once again, our people wonder 
whether we stand alone. Thousands of our soldiers and 
civilians have died fighting against the common 
enemies of humanity. We have lost more soldiers than 
all the 37 countries combined that have forces in 
Afghanistan. 
 The roots of today’s terrorism can be traced to a 
war involving the world’s super-Powers in Afghanistan 
during the 1980s. Afghanistan and Pakistan — and, 
increasingly, the entire world — are reaping the bitter 
harvest sown towards the end of the cold war. The 
world turned its back on Afghanistan after the Soviet 
defeat. In Pakistan, we were left with 3 million 
refugees within our borders. Their camps soon became 
breeding grounds for intolerance and violence. The 
world left South and Central Asia. We were left to live 
with the consequences. And one of the greatest of those 
consequences was the birth of Al-Qaida and the 
Talibanization of Afghanistan and parts of our tribal 
areas. 
 Yet, we do not look back at history. We are 
victims, but we will never be vanquished. On the 
contrary, the more of our children’s blood they spill, 
the stronger is our determination to defeat them. We in 
Pakistan stand united and in defiance. We are resolved 
that our future will not be dictated by those who distort 
the spirit and laws of Islam for their sordid politics and 
political goals. 
 We may be the targets of international terrorism, 
but we will never succumb to it. Towards that end, we 
reach out to this Assembly and to the entire civilized 
world. Terrorism cannot be fought by military means 
alone. Fighting it requires political will, popular 
mobilization and a socio-economic strategy that wins 
the hearts and minds of nations afflicted by it. 
 Unilateral actions of great Powers should not 
inflame the passions of allies. Violating our nation’s 
sovereignty is not helpful in eliminating the terrorist 
menace. Indeed, such actions could have the opposite 
effect. 
 Many participants in this great Hall today read 
about terror, while we live it. We do not learn about 
terror from reading newspapers or watching the 
evening news. We see our children and our wives being 
blown up before us. Our cities, neighbourhoods, 
streets, hotels and offices bear the brunt of the terrorist 
fanatic rage every single day.  
 A democratic Pakistan is in the process of 
reaching the national consensus necessary to confront 
and defeat the terrorists. Only a democratic 
Government can win this war. We are fighting the 
menace and we will continue to do so. But this fight is 
for the peace of the world. This fight is for the future 
of generations to come. Yes, we fight for ourselves, for 
our children, for our very soul. Yes, this war is our war, 
but we need the moral, political and economic support 
of the international community. In our stability lies the 
world’s security. Globalization is not just economic; it 
is also political. The terrorist vision strikes out at all 
nations. We must draw a line on their rampage. And we 
must draw that line in Pakistan. 
 The question I ask the world’s leaders in this 
august Hall is whether they will stand with us, just as 
we stand for the entire civilized world on the frontlines 
of this epic struggle of the new millennium. 
 I stand before this Assembly as the President of a 
great nation that just recently, in a decade of brutal 
military dictatorship, suffered human rights abuses and 
the systematic destruction of the foundations of 
democracy and civil society. Sadly, all too often, the 
world stood silent as dictators ruled our people with a 
bloody fist. Nations that were founded on democracy 
were silent for reasons of expediency. My wife would 
say that they danced with dictators. 
 Today, as we meet here in New York, the 
democratically elected leader of Myanmar, Aung San 
Suu Kyi, continues to be imprisoned in Yangon. She 
has suffered year after year under house arrest. The 
world must demand that that great woman finally be 
freed. We appreciate the efforts of Mrs. Laura Bush in 
that regard. 
 Today, the horror of terrorism that plagues our 
nation and threatens the world is a by-product of the 
lack of commitment to the values of democracy. When 
the world betrays democracy, it sets the table for 
disaster. We will all continue to pay the price. 
 In these early years of the new millennium, there 
are two great battles before mankind. First, there is the 
battle for democracy and liberty against dictators, the 
fight for universal human rights. That is the hallmark 
  
 
08-51851 18 
 
of this Organization. At the same time, we are fighting 
in the trenches of the battle that will determine the 
course of this century — the battle against extremism 
and terrorism, between the forces of ignorance and the 
forces of education, between bigotry and tolerance, 
between justice and discrimination, between 
confrontation and reconciliation. 
 Democracy is not like a switch that can be turned 
on and off when it is convenient. It is a universal value 
guaranteed to all men and women. The outcome of 
these struggles will determine whether the noble 
experiment embodied in the hallowed halls of the 
United Nations will succeed or fail. The struggle 
between the Bhutto doctrine of reconciliation and the 
terrorists’ doctrine of death will determine the future of 
mankind. Let not the extremists who would manipulate 
Islam for their political ends define us to the world. 
They are rabid but they are few. It is time for the world 
to take notice. We are not the cause of the problem of 
terrorism; we are its victims. 
 We are an aggrieved nation, not one that has 
caused grief. We have largely fought this battle alone. 
We have shared our airbases, our airspace, our 
intelligence and our armed forces in a coordinated 
effort to contain terrorism. 
 It is time for the developed world to step up to 
the plate to help us and in turn help itself. The fight 
against terrorism and extremism is a fight for the hearts 
and minds of people. It cannot be won by guns and 
bombs alone. The fight must be multifaceted. The 
battleground must be economic and social as well as 
military.  
 We will win when people are mobilized against 
fanatics. To mobilize them, we have to give them hope 
and opportunity for their future. They need jobs. Their 
children need education. They must be fed. They must 
have energy. We must give people a stake in their own 
government and we must demonstrate to them that 
democracy works, that democratic governance can 
improve their everyday life. 
 An economically viable Pakistan will be a stable 
Pakistan. And a stable Pakistan will suck the oxygen 
out of the terrorist agenda. Economic justice and 
political democracy are the worst nightmares of 
terrorists. We must all fight this epic battle together as 
allies and partners.  
 But just as we will not let Pakistan’s territory be 
used by terrorists for attacks against our people and our 
neighbours, so we cannot allow our territory and our 
sovereignty to be violated by our friends. Attacks 
within Pakistan that violate our sovereignty actually 
serve to empower the forces against which we fight 
together.  
 I am a democratic President of a democratic 
country that intends to be a model to our region and to 
our religion. I am the President of a vibrant, modern, 
tolerant, peaceful, moderate democracy committed to 
economic and social justice. People, including my 
wife, died for this movement. We will not waste their 
sacrifices.  
 We will work patiently to convince leaders in the 
Federally Administered Tribal Areas (FATA) and our 
Pakhtunkhwa province to accept the writ of the 
Government and turn their back on terrorists. The 
terrorists may blow up our girls’ schools but we will 
rebuild them, brick by brick, inch by inch. We are in 
this battle to win and we know how we have to do it. 
 We will work together with our neighbours in 
Afghanistan and with the NATO forces stationed there 
to ensure security for our common border. We will 
continue the composite dialogue with India so that our 
outstanding disputes are resolved. As I discussed with 
the Indian Prime Minister yesterday, whether it is the 
core issue of Jammu and Kashmir or cooperation on 
water resources, India and Pakistan must and will 
accommodate each other’s concerns and interests. We 
must respect and work with each other to peacefully 
resolve our problems and build South Asia into a 
common market of trade and technology. 
 Better relations between Pakistan, Afghanistan 
and India would help create a regional environment 
more conducive to reducing militancy in our region. 
But let me be clear to those in this Hall and to the 
terrorists lurking in their caves, plotting their next 
assault on humanity. If necessary, we will confront evil 
with force — our police, our army and our air force. 
We will turn the power of the State against the stateless 
terrorists. We will turn the power of justice against the 
chaos of anarchists. We will turn the power of right 
against the darkness of evil. 
 I did not come to the office of President, to this 
moment, by design. As my wife once said about 
herself, I did not choose this life — it chose me. An 
 
 
19 08-51851 
 
extraordinary combination of circumstances brought 
me to this moment. It has not been an easy road.  
 I spent nine years in prison, in solitary 
confinement, as a hostage to my wife’s struggle for 
democracy and to our party’s future. I was unjustly 
imprisoned under a judicial system manipulated and 
controlled by the forces of dictatorship. I refused to 
break under pressure. My years in prison made me a 
stronger person and hardened my resolve to fight for 
democracy and justice. Those years prepared me for 
this moment. 
 Terror took my wife’s life, but the terrorists 
cannot kill my wife’s dream. Her vision, her passion 
and her force are now our common task. The Benazir 
Bhutto doctrine of reconciliation lives on; it guides us 
in our endeavours. Her reconciliation is the mantra of 
the new era. I am dedicated to implementing what she 
proposed. I wish I could do it at my wife’s side, but 
now I will do it in my wife’s place. 
 Pakistan will prove wrong all the negative 
predictions about its future. We will show the way by 
overcoming suspicions towards and from our 
neighbours and building a future for our people.  
 Throughout her life, my wife struggled to make 
the world a better place for our children, the children 
of Pakistan and the children of the world. I owe it to 
her memory and to all of the martyrs of democracy to 
continue to do the same until the Bhutto doctrine of 
reconciliation is not just her dream but the world’s 
reality. 